Title: To Thomas Jefferson from George Washington, 8 June 1781
From: Washington, George
To: Jefferson, Thomas


        
          Dear Sir
          HeadQrs. New Windsor 8th. June 1781
        
        I have had the honor of receiving your Excellency’s favors of the 9th. and 28th. of May. The progress which the enemy are making in Virginia is very alarming not only to the State immediately invaded but to all the rest; as I strongly suspect, from the most recent European intelligence, that they are endeavouring to make as large seeming conquests as possible that they may urge the plea of uti possidetis in the proposed mediation. Your Excellency will be able to judge of the probability of this conjecture from the Circular letter of the President of Congress of the 1st Inst.
        Were it prudent to commit a detail of our plans and expectations to paper I could convince Your Excellency by a variety of reasons that my presence is essential to the operations which have lately been concerted between the French Commanders and myself and which are to open in this quarter provided the British keep possession of New York.
        There have lately been rumours of an evacuation of that place, but I do not place confidence in them.
        Should I be supported by the Neighbouring States in the manner which I expect, the enemy will, I hope, be reduced to the necessity of recalling part of their force from the Southward to support New York or they will run the most eminent risque of being expelled with a great loss of Stores from that Post which is to them invaluable, while they think of prosecuting the War in America, and should we, by a lucky coincidence of Circumstances, gain a Naval Superiority their ruin would be inevitable. The prospect of giving relief to the Southern States by an operation in this quarter, was the principal inducement for undertaking it. Indeed we found upon a full consideration of our affairs in every point of view, that, without the command of the Water it would be next to impossible for us to transport the Artillery, Baggage, and Stores of the Army to  so great a distance and besides, that we should loose at least one third of our force by desertion, sickness, and the heats of the approaching Season even if it could be done.
        Your Excellency may probably ask whether we are to remain here for the above reasons should the enemy evacuate New York and transfer the whole War to the Southward? To that I answer that we must, in such case, follow them at every expence, and under every difficulty and loss; but that while we remain inferior at Sea, and there is a probability of giving relief by diversion (and that perhaps sooner than by sending reinforcements immediately to the point in distress) good policy dictates the trial of the former.
        Give me leave before I take leave of your Excellency in your public capacity to Express the obligations I am under for the readiness and Zeal with which you have always forwarded and supported every measure which I have had occasion to recommend thro’ you, and to assure you that I shall esteem myself honored by a continuation of your friendship and corrispondence shou’d your country permit you to remain in the private walk of life.
        I have the honor to be with every Sentiment of respect & regard Dr Sir Yr. Most Obt. & Hbl Ser,
        
          Go: Washington
        
      